Title: From George Washington to John Mercereau, 13 April 1780
From: Washington, George
To: Mercereau, John


          
            
              Sir
              Head Quarters Morris Town 13th Apl 1780
            
            I have for some time expected to hear from you in consequence of the plan settled with you when you were last at Head Quarters—I at present want to be informed with certainty whether the Fleet which fell down to the Hook on the 5th instant, and which was supposed to be bound to the southward, went immediately to sea, or whether it yet

remains there—If you have not already obtained this information, you may perhaps satisfy yourself by looking out from the Heights between Brunswic and Woodbridge, and if you cannot from such a view gain a competent knowledge, I would wish you to send a person purposely to the Island—It is said that another embarkation is preparing—and I would therefore wish you upon that account to send over a person to learn whether any and what kind of Vessels are watering—You will be pleased to transmit me what intelligence you can by return of the Bearer, and what further you may obtain in consequence of the foregoing directions, by a Messenger sent for the purpose—It is very material that I should be informed as speedily as possible. I am &.
          
          
            Be pleased to contrive the enclosed to Capt. Lyell in Amboy.
          
        